Citation Nr: 0333723	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-20 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
July 1962.  He is deceased, and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the above 
issues.  The Board notes those decisions also denied claims 
for accrued benefits, but a notice of disagreement was not 
filed on those claims.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2002.  The immediate cause 
of his death was cardiopulmonary arrest due to, or as a 
consequence of, non-small cell lung cancer.  Other 
significant conditions contributing to death were 
arteriosclerotic cardiovascular disease (ASCVD), diabetes 
mellitus (DM), degenerative joint disease (DJD), 
hypertension, and chronic obstructive pulmonary disease 
(COPD). 

2.  Prior to his death, the veteran was service-connected for 
residuals of fracture, right fifth metacarpal, evaluated as 
zero percent disabling since October 1987.

3.  The veteran's service medical records show no treatment 
for any chronic respiratory or cardiovascular conditions, 
diabetes mellitus, or degenerative joint disease.  There is 
no medical evidence showing that a cardiovascular disorder, 
including arteriosclerosis and hypertension, or arthritis, 
diabetes mellitus, or malignant tumors were manifested within 
the first post-service year.  

4.  The veteran did not serve in Vietnam, so it cannot be 
presumed that he was exposed to herbicides during service, 
and the veteran made no such allegations during his lifetime.

5.  There is no medical evidence suggesting that the 
veteran's service-connected right fifth finger disorder 
caused or aggravated any of the medical conditions that 
caused his death, nor that the finger disorder caused or 
contributed substantially or materially to cause the 
veteran's death.

6.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.312 (2003).

2.  The basic criteria for entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2003).

3.  The basic criteria for entitlement to Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code are not met.  38 U.S.C.A. §§ 3500 and 3501 
(West 2002); 38 C.F.R. § 3.807 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the 2002 and 2003 rating 
decisions on appeal, as well as the statement of the case 
(SOC) and supplemental statement of the case (SSOC), together 
have adequately informed the appellant of the types of 
evidence needed to substantiate her claims.  Furthermore, in 
May 2002, the RO sent a letter to the appellant explaining 
the VCAA and asking her to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
informed her the elements needed to substantiate these 
claims.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the VCAA notification letter sent to the 
appellant in May 2002 was legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 30 days, it 
also expressly notified the appellant that she had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, the 
claimant was notified properly of her statutory rights.

Moreover, the claimant has had a full year to submit evidence 
after the VCAA notification.  The Federal Circuit's concern 
in PVA that a claimant would be unaware of the time she had 
left to submit evidence is inapplicable in the specific 
circumstances of this case.  The October 2002 statement of 
the case (SOC) and the February 2003 SOC and supplemental 
statement of the case (SSOC) informed the appellant that she 
still had time to submit evidence.  When her case was 
certified to the Board in April 2003, she was again told that 
she had time to submit additional evidence (an additional 90 
days, which has since passed).  Since this claimant was, as a 
matter of fact, provided at least one year to submit evidence 
after the VCAA notification, and it is clear from her 
statements that she has nothing further to submit, 
adjudication of the claims can proceed.

With respect to VA's duty to assist the appellant, the 
appellant has at no time referenced outstanding records that 
she wanted VA to obtain or that she felt were relevant to the 
claims.  The RO has obtained or attempted to obtain all 
evidence identified by the appellant or identified by the 
veteran in connection with the claims he filed before his 
death.  There is no basis for speculating that evidence 
exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  One of the 
criteria for determining when such an action is necessary is 
when there is some indication in the record that, in this 
case, the veteran should have been service-connected for any 
of the conditions that caused or contributed to cause his 
death or that his service-connected right fifth finger 
disorder caused or contributed to his death.  See 38 C.F.R. § 
3.159(c)(4)(i) (2003).  As discussed in more detail below, 
there is no indication in the record that any of these 
theories is plausible.  There are no medical opinions, nor 
has the appellant referenced any, suggesting that the 
veteran's death was caused by a condition for which service 
connection should have been awarded or that his service-
connected condition in any way caused or contributed to his 
death.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist her in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B. Cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).

The veteran died in January 2002.  The immediate cause of his 
death was cardiopulmonary arrest due to, or as a consequence 
of, non-small cell lung cancer.  Other significant conditions 
contributing to death were arteriosclerotic cardiovascular 
disease (ASCVD), diabetes mellitus (DM), degenerative joint 
disease (DJD), hypertension, and chronic obstructive 
pulmonary disease (COPD).  

The evidence of record includes the veteran's service medical 
records; lay statements; reports of VA examinations conducted 
between 1987 and 1998; VA records for outpatient treatment 
and hospitalization in 2001; and private medical records 
and/or letters from Lincoln Family Medical Group (Drs. 
McPherson and Weirman), David Heiser, M.D., Saint Elizabeth 
Community Health Center, Bill Farmer, M.D., Lincoln 
Orthopaedic Center, and Nemaha County Hospital. 

The exact basis of the appellant's claim for service 
connection for the cause of the veteran's death is unclear.  
She has made no specific contentions in this case.  Her 
November 2002 statement primarily concerned the accrued 
benefits claim regarding a right knee condition, which is not 
before the Board.  She also indicated in that statement that 
the veteran had talked about his heart and had indicated that 
on one occasion during service, his heart was beating so 
fast, it was visible through his uniform.  She stated that he 
went to sick bay, but his records were lost.  There is no 
indication in the file that any of the veteran's service 
medical records were lost at any time.  His records were 
obtained by VA in 1987 and appear complete with entrance and 
separation examinations and in-service treatment records.

The veteran's service medical records show no treatment for 
any chronic respiratory or cardiovascular conditions, 
diabetes mellitus, or degenerative joint disease.  There were 
also no complaints relative to any of these conditions, and 
separation examination was normal in all pertinent respects.  
Therefore, incurrence in service is not factually shown. 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 
1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 
67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection 
for cardiovascular disease, including arteriosclerosis and 
hypertension, arthritis, diabetes mellitus, and malignant 
tumors may be established based on a legal "presumption" by 
showing that any of these conditions were manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307 and 3.309.

There is no medical evidence showing that any cardiovascular 
disease, including arteriosclerosis and hypertension, 
arthritis, diabetes mellitus, and malignant tumors was 
manifested within the first post-service year.  During his 
lifetime, the veteran never alleged that any of these 
conditions began within the first post-service year.  The 
earliest medical evidence showing treatment for any of these 
disorders is dated many years after service (most conditions 
were diagnosed in the 1990s, but there were also notations of 
prior hypertension and cardiac disease upon VA examination in 
1987).  

Presumptive service connection can also be granted for 
diabetes mellitus as due to exposure to herbicide agents 
(Agent Orange) for veterans who served on active duty in 
Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2003); see also 
67 Fed. Reg. 67792-67793 (Nov. 7, 2002).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2003).  Furthermore, even if a veteran does 
not have a disease listed at 38 C.F.R. § 3.309(e), he or she 
is presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002).  In this 
case, even though the veteran was on active duty until July 
1962, the National Personnel Records Center has indicated 
that his records do not show Vietnam service.  Therefore, it 
cannot be presumed that he was exposed to herbicides during 
service, and the veteran made no such allegations during his 
lifetime.

Neither the veteran nor the appellant ever stated that a 
medical professional indicated that a possible relationship 
existed between his respiratory disease(s), cardiovascular 
disease(s) (ASCVD and hypertension), arthritis, diabetes 
mellitus, and malignant tumors (lung cancer) and his military 
service.  As noted above, the veteran's service medical 
records show no pertinent complaints or diagnoses, and none 
of these conditions were diagnosed until many years after his 
separation from service.  The veteran never stated that he 
had continuity of symptomatology or treatment since service, 
and the appellant has also never alleged such.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  Therefore, there is no medical evidence 
establishing a relationship is possible between any of the 
disorders that caused or contributed to cause the veteran's 
death and his military service on a direct basis.  

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Prior to his death, 
the veteran was service-connected for residuals of fracture, 
right fifth metacarpal, evaluated as zero percent disabling 
since October 1987.  The appellant has not alleged that this 
condition somehow caused or contributed to the veteran's 
death, and there is no medical evidence suggesting that such 
a theory is possible.  It must be noted that a right fifth 
finger disorder is not listed anywhere on the veteran's death 
certificate as a cause or contributory cause of death.  At no 
time has a medical professional hinted that the veteran's 
right fifth finger disorder somehow caused or aggravated the 
respiratory diseases, cardiovascular diseases, diabetes 
mellitus, or cancer that caused, or contributed to cause, his 
death.  The appellant has never stated that any medical 
professional has told her such a relationship is possible.  
Furthermore, although degenerative joint disease is listed as 
a contributory cause of death, it was not identified as being 
present in the right fifth finger.

It must be noted that neither the appellant nor her 
representative possess the requisite medical training or 
knowledge to render probative medical opinions.  Therefore, 
to the extent their arguments contain opinions as to the 
etiology of any of the conditions that caused the veteran's 
death, or the medical effect of his service-connected right 
fifth finger disorder on the conditions that caused his 
death, this is simply not competent or persuasive evidence. 

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that the cardiopulmonary arrest due to, or as a consequence 
of, non-small cell lung cancer that caused the veteran's 
death, or the arteriosclerotic cardiovascular disease 
(ASCVD), diabetes mellitus (DM), degenerative joint disease 
(DJD), hypertension, and chronic obstructive pulmonary 
disease (COPD), that contributed to his death was incurred in 
service.  There is also no competent evidence indicating that 
the veteran's service-connected residuals of fracture, right 
fifth finger, caused or aggravated any of the medical 
conditions that caused his death, nor that this condition 
caused or contributed substantially or materially to cause 
the veteran's death.  There is no benefit of the doubt that 
could be resolved in the appellant's favor.  

C. 1318 claim

The appellant has not explicitly claimed entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318.  On the substantive appeal 
received in November 2002, her attorney listed this as an 
issue, but made no specific contentions. 

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  The widow of a deceased veteran may be 
entitled to DIC as if the veteran's death were service 
connected where the veteran's death was not caused by his own 
willful misconduct and he was in receipt of or entitled to 
receive (or but for receipt of military retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability that was either:  
(1) continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death; or (2) continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active service for a period of not less than five years 
immediately preceding death.  38 U.S.C.A. § 1318.

The Board notes that during the pendency of this appeal, 
38 C.F.R. § 3.22(a), the regulation implementing 38 U.S.C.A. 
§ 1318, was amended effective January 21, 2000.  See 65 Fed. 
Reg. 3388 (January 21, 2000).  In this case, the changes to 
38 C.F.R. § 3.22(a) were interpretive only.  In other words, 
VA's comments merely explained or clarified the Department's 
intent in enacting the regulation, and the substance of the 
regulation remained the same.  

The changes made to 38 C.F.R. § 3.22 were part of an 
"interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority under 
section 1318, to award DIC benefits where the veteran merely 
had hypothetical, as opposed to actual, entitlement to 
compensation.  See 65 Fed. Reg. 3388-3392 (January 21, 2000).  
The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  In 
light of this position taken by the Secretary in the 
Supplementary Comments that accompanied the January 2000 
amendment, the Board finds that entitlement to section 1318 
DIC benefits cannot be established by way of hypothetical 
entitlement, no matter when this claim was filed.  Cf. 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (containing 
dicta that the revisions to 38 C.F.R. § 3.22 which defined 
"entitled to receive" so as to exclude the 
"hypothetically" entitled-to-receive basis could not be 
applied if it would lead to a less advantageous result to the 
appellant).  

The prior version of § 3.22 had stated that DIC benefits 
would be provided when a veteran "was in receipt of or for 
any reason . . . was not in receipt of but would have been 
entitled to receive compensation at the time of death."  38 
C.F.R. § 3.22(a)(2) (1999) (emphasis added).  The revised 
regulation replaced this broad permissive statement with 
seven enumerated exceptions, including providing for the 
reopening of claims only on grounds of CUE.  38 C.F.R. § 3.22 
(2002).  The revised 38 C.F.R. § 3.22 limited the 
circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining "entitled to 
receive" to mean that, at the time of death, the veteran had 
a service-connected disability rated by VA as totally 
disabling, but was not actually receiving compensation 
because:  (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation to offset 
an indebtedness of the veteran; (3) the veteran had not 
received total disability compensation solely because of 
clear and unmistakable error in a VA decision; (4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; (5) VA was withholding payments under 
the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to receive 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22 (2002).

The Board's interpretation is confirmed by the recent 
decision by the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) in which that Federal Circuit 
stated that: 

The Department should also continue to process 
claims for survivor benefit that would be rejected 
because they are based on the filing of new claims 
after the veteran's death, since we have found that 
the Department's interpretation of the statue as 
barring such claims is permissible and reasonable...

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2002), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.

The veteran was rated zero percent disabled due to residuals 
of a right fifth finger fracture from October 1987 to his 
death in January 2002.  Therefore, he was not evaluated as 
100 percent disabled during the ten years prior to his death.  
The appellant has not argued either that the veteran was or 
should have been rated 100 percent disabled during the ten 
years prior to his death.  She has not argued that any of the 
rating decisions confirming the disability evaluation 
assigned to the veteran's service-connected disorder were 
clearly and unmistakably erroneous.  Therefore, under the 
law, the appellant's claim must be denied.

D. Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.  

As noted above, the veteran died almost 40 years after 
service due to a nonservice-connected disability.  Since 
service connection has not been established for the cause of 
the veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death, he was not in 
receipt of a total and permanent disability evaluation due to 
service-connected disability.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



